Order, in so far as it vacates certain items of the notice of examination reversed upon the law and the facts, with ten dollars costs and disbursements, and motion to vacate notice denied, with ten dollars costs. Examination to proceed on five days’ notice at the place and hour stated in the notice of examination. The matters stricken out by the order are matters concerning which the plaintiff is entitled to an examination. Lazansky, P. J., Young, Scudder and Tompkins, JJ., concur; Hagarty, J., not voting.